DETAILED ACTION

The following FINAL Office action is in response to Amendment
            filed on February 9, 2021 for application 15822831.
	
Acknowledgements

Claims 1-7 and 9-18 are pending.
Claims 1-7 and 9-18 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments

In response to the Applicant’s arguments for Claim Rejections under 35 USC § 101, Applicant argues that the newly amended claim 1 as a whole integrates the alleged mathematical calculation into a practical application and are thus allowable under Step 2A and improves the security in the blockchain technology.. Examiner respectfully 


Examiner’s Comments

The claims employ language that does not serve to differentiate the claims from the prior art.

Intended Use

Claim 5 recites: "...to authenticate an identity of a user of the client device", Claim 6 recites: "...to verify the user", Claim 11 recites: "...to determine...", Claim 12 recites: "...to identify...", Claim 14 recites: "... to generate...to be applied...", Claim 16 recites: "...to store and publish..."However, these limitations merely describe the intended use of the “authenticator”, “voice recognition module”, “facial recognition module”, “attestation module” and “publicly-readable storage device” and according to the MPEP (2103 I C, 2114 IV) such language does not have patentable weight.”

Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 1-7, 9 and 11-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, Claims 1-7, 9 and 11-18 are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite a mathematical calculation. Specifically, the claim recites “authenticate a block, generate a signed object comprising the block, model data and a signature wherein the signature is generated by signing a concatenation of the block and the model data”  which is grouped within the "Mathematical Concepts" grouping of abstract ideas (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for generating a signature by signing a concatenation of the block and the model data. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use a blockchain, public key, private key, authenticator and attestation module merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a blockchain, public key, private key, authenticator and attestation module as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment] does not render the claim patent eligible because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. Specifically, the blockchain, public key, private key, authenticator and attestation module perform the steps or functions of “authenticate a block, generate a signed object comprising the block, model data and a signature wherein the signature is generated by signing a concatenation of the block and the model data”.  The additional claim elements are not indicative of integration into a practical application, because the claims do not involve Improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of using a “authenticate a block, generate a signed object comprising the block, model data and a signature wherein the signature is generated by signing a concatenation of the block and the model data” to perform the steps amounts to no more than using a non-transitory memory device and at least one processor in communication with the memory device to automate and/or implement the abstract idea of mathematical calculation. The use of a blockchain, public key, private key, authenticator and attestation module to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself.  Therefore, the claim is not patent eligible.




Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Means Plus Function Limitations

Claim 1 recites “…an authenticator…an attestation module…”, Claim 10 “…eye tracking module, Claim 11 “…a voice recognition module…”, Claim 12 “…a facial recognition module…” and “…a metadata storage…”  - .The terms “authenticator”, “module” and “storage” in these claims   are nonce terms and are means plus function limitations that invoke 35 U.S.C. §112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure to the claimed function such that one of ordinary skill in the art would recognize what structure performs the claimed function. Applicants are required to:
(a) Amend the claim so the claim limitation will no longer include a means plus function limitation under 35 U.S.C. §112, sixth paragraph; or
(b) Amend the written description of the specification to clearly link or associate the corresponding structure to the claimed function without introducing any new matter (35 U.S.C. §132(a)).

Unclear Scope

Claim 1 recites: "an attestation module...and is usable by a relying party to attest to the authenticity of the block and the model data related to the authenticator by a device...”. It is not clear whether the system comprises an authenticator and attestation module, or a combination of an authenticator, attestation module and client device. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claims 2-7 and 9-18 are also rejected as they depend from Claim 1.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter et al. (5,892,900) in further view of Pierce et al. (US 2017 / 0352116 A1).
Regarding Claim 1, Ginter discloses 
an authenticator [SPU] on a client device [appliance] to securely store one or more private keys, at least one of the private keys usable to authenticate... (Col 49, line 13-30; Col 62, lines 31-63; Col 68, lines 1-10; Col 70, lines 40-65; Col 87, lines 19-22 and Col 127, lines 55-65)
and an attestation module [encryption/decryption engine] of the authenticator or coupled to the authenticator, the attestation module to generate…,wherein the signature is generated by the attestation module (Col 67 line 47-Col 68 line 27 and Col 273 lines 40-52)
Ginter does not disclose private keys to be used to authenticate a block of a blockchain, to generate a signature by signing the concatenation of the block and the model data related to the authenticator with the private key, and is usable by a relying party to attest to the authenticity of the block and the model data related to the authenticator by using a public key corresponding to the private key.
Pierce however discloses private keys to be used to authenticate a block of a blockchain (¶0143), to generate a signed object comprising the block, model data related to the authenticator including a firmware version of the authenticator, a signature by signing the concatenation of the block and the model data related to the authenticator with the private key, and is usable by a relying party to attest to the authenticity of the block and the model data related to the authenticator by using a public key corresponding to the private key (¶0133, ¶0138-¶0139 and ¶0143).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Ginter to include private keys to be used to authenticate a block of a blockchain, to generate a signature by signing the concatenation of the block and the model data related to the authenticator with the private key, the and is usable by a relying party to attest to the authenticity of the block and the model data related to the authenticator by using a public key corresponding to the private key, as disclosed in Pierce, in order to allow users to conduct confidential transactions on a system that can be audited and accountable for validating entities (see Pierce ¶0007).
Regarding Claim 2, Pierce discloses wherein the block represents currency and/or a transaction in a cryptocurrency system (¶0129-¶0130, ¶0167-¶0169)
Regarding Claim 3, Pierce discloses wherein the cryptocurrency system comprises a Bitcoin cryptocurrency system (¶0129-¶0130).
Regarding Claim 4, Ginter discloses key generation circuitry integral to the authenticator to perform key pair generation (Col 66 lines 40-56, Col 70 lines 10-20, Col 112 lines 45-52, Col 127 lines 9-47).
Regarding Claim 5, Ginter discloses wherein the authenticator comprises user authentication circuitry to authenticate an identity of a user of the client device (Col 66 lines 40-56 and Col 130 lines 33-39).
Regarding Claim 14, while Ginter discloses wherein the attestation module is configured to generate a signature… (Col 67 line 47-Col 68 line 27 and Col 273 lines 40-52). 
Ginter does not disclose for a cryptocurrency transaction to be applied to the cryptocurrency system.
Pierce however discloses for a cryptocurrency transaction to be applied to the cryptocurrency system (¶0143).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Ginter to include for a cryptocurrency transaction to be applied to the cryptocurrency system, as disclosed in Pierce, in order to allow users to conduct confidential transactions on a system that can be audited and accountable for validating entities (see Pierce ¶0007).
Regarding Claim 16, Pierce discloses a publicly-readable storage device to store and publish the signature either as part of the blockchain or separately from the blockchain (¶0072-¶0074).

Claims 6, 7, 9,11,12,15,17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter in view of Pierce in further view of Lindemann et al. (2015/0121068 A1)
Regarding Claim 6, the combination of Ginter in view of Pierce does not disclose wherein the authenticator includes or is communicatively coupled to one or more biometric sensors to read biometric data to verify the user.
Lindemann however discloses wherein the authenticator includes or is communicatively coupled to one or more biometric sensors to read biometric data to verify the user (Fig 2 and 7; ¶0014, ¶0041 and ¶0067).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Ginter and Pierce to include wherein the authenticator includes or is communicatively coupled to one or more biometric sensors to read biometric data to verify the user, as disclosed in Lindemann, in order to provide strong network authentication for secure transactions (see Lindemann ¶0004).
Regarding Claim 7, Lindemann discloses wherein the biometric sensors comprise fingerprint sensors, microphones, and/or cameras (Fig 7A; ¶0067)
Regarding Claim 9, Lindemann discloses wherein the private key comprises one of a public/private key pair, the public key being stored on a relying party (¶0072).
Regarding Claim 11, Lindemann discloses a voice recognition module to determine a correlation between captured audio of the user's voice and one or more voice prints (¶0041 and ¶0067).
Regarding Claim 12, Lindemann discloses a facial recognition engine to perform facial recognition to identify a correlation between one or more images of the user's face and facial template data associated with the user (¶0040 and ¶0067).
Regarding Claim 15, while Pierce discloses ... related to the cryptocurrency transaction to the user (Fig 4; ¶0165-¶0174 and ¶0191).
The combination of Ginter and Pierce does not disclose wherein the authenticator includes secure transaction circuitry to securely display valid information.
Lindemann however discloses wherein the authenticator includes secure transaction circuitry to securely display valid information (¶0030).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Ginter and Pierce to include wherein the authenticator includes secure transaction circuitry to securely display valid information, as disclosed in Lindemann, in order to provide strong network authentication for secure transactions (see Lindemann ¶0004).
Regarding Claim 17, Lindemann discloses a metadata storage to store authenticator metadata related to authenticator models, the metadata storage to store the model data related to the authenticator (¶0032-¶0033).
Regarding Claim 18, while Pierce discloses ...characteristics to be used for the in ledger transactions (e.g. Bitcoin signature script, smart contracts, etc.) (¶0011 and ¶0038).
The combination of Ginter and Pierce does not disclose wherein the authenticator metadata comprises metadata statements associated indicating specific authenticator characteristics.
Lindemann however discloses wherein the authenticator metadata comprises metadata statements associated indicating specific authenticator characteristics (¶0042).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Ginter and Pierce to include wherein the authenticator metadata comprises metadata statements associated indicating specific authenticator characteristics, as disclosed in Lindemann, in order to provide strong network authentication for secure transactions (see Lindemann ¶0004).

Claims 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ginter in view of Pierce and Lindemann in further view of Lindemann et al. (US 2014/0289834 A1)
Regarding Claim 10, the combination of Ginter, Pierce and Lindemann does not disclose a camera capturing a sequence of images which include the user's eyes as one or more screen layouts are displayed in response to a request to authenticate a user; and an eye tracking module (a) performing eye movement detection across the sequence of images to identify a correlation between motion of the user's eyes as the one or more screen layouts are presented and an expected motion of the user's eyes as the one or more screen layouts are presented and/or (b) measuring the eye's pupil size to identify a correlation between the effective light intensity of the screen and its effect on the user's eye pupil size.
Lindemann et al. (US 2014/0289834 A1) however discloses a camera capturing a sequence of images which include the user's eyes as one or more screen layouts are displayed in response to a request to authenticate a user (Fig 2; ¶0066-¶0069); and an eye tracking module (a) performing eye movement detection across the sequence of images to identify a correlation between motion of the user's eyes as the one or more screen layouts are presented and an expected motion of the user's eyes as the one or more screen layouts are presented and/or (Fig 2; ¶0066-¶0069) (b) measuring the eye's pupil size to identify a correlation between the effective light intensity of the screen and its effect on the user's eye pupil size (Fig 2; ¶0066-¶0069).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Ginter, Pierce and Lindemann to include a camera capturing a sequence of images which include the user's eyes as one or more screen layouts are displayed in response to a request to authenticate a user; and an eye tracking module (a) performing eye movement detection across the sequence of images to identify a correlation between motion of the user's eyes as the one or more screen layouts are presented and an expected motion of the user's eyes as the one or more screen layouts are presented and/or (b) measuring the eye's pupil size to identify a correlation between the effective light intensity of the screen and its effect on the user's eye pupil s, as disclosed in Lindemann et al. (US 2014/0289834 A1), in order to allow users to conduct confidential, auditable and accountable transactions using all applications for secure user authentication (see Lindemann et al. (US 2014/0289834 A1) ¶0003).
Regarding Claim 13, Lindemann discloses the user authentication circuitryFig. 1; ¶0067-¶0069)., (b) the correlation between the motion of the user's eyes and an expected motion of the user's eyes as the one or more screen layouts are presented; and (c) the correlation between the captured audio of the user's voice and the one or more voice prints (Fig. 1; ¶0067-¶0069).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEHRA RAZA/Examiner, Art Unit 3685  

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685